Case 8:21-cv-00768-JVS-KES Document 25-10 Filed 06/21/21 Page 1 of 10 Page ID
                                  #:278




                    Exhibit B




                                                                     Evangelis Exhibit B
                                                                                  - 12 -
Case 8:21-cv-00768-JVS-KES Document 25-10 Filed 06/21/21 Page 2 of 10 Page ID
                                  #:279
                Case 3:16-cv-00213-WHO Document 26 Filed 04/06/16 Page 1 of 7



        L. TIMOTHY FISHER (CA SBN 191626)            SETH P. WAXMAN (pro hac vice)
    1   ltfisher@bursor.com                          seth.waxman@wilmerhale.com
        JULIA A. LUSTER (CA SBN 295031)              PATRICK J. CAROME (pro hac vice)
    2   jluster@bursor.com
        BURSOR & FISHER                              patrick.carome@wilmerhale.com
    3   1990 North California Boulevard, Suite 940   WILMER CUTLER PICKERING
        Walnut Creek, CA 94596                         HALE AND DORR LLP
    4
        Telephone: (925) 300-4455                    1875 Pennsylvania Avenue
    5   Facsimile: (925) 407-2700                    Washington, D.C. 20006
                                                     Telephone: (202) 663-6800
    6   SCOTT A. BURSOR (CA SBN 276006)              Facsimile: (202) 663-6363
        scott@bursor.com
    7   BURSOR & FISHER                              MARK D. FLANAGAN (CA SBN 130303)
        888 Seventh Avenue                           mark.flanagan@wilmerhale.com
    8   New York, NY 10019                           WILMER CUTLER PICKERING
        Telephone: (925) 300-4455                      HALE AND DORR LLP
    9   Facsimile: (925) 407-2700                    950 Page Mill Road
   10                                                Palo Alto, California 94304
        Attorneys for Plaintiffs                     Telephone: (650) 858-6000
        TAMARA FIELDS, et al.                        Facsimile: (650) 858-6100
   11
   12                                                Attorneys for Defendant
                                                     TWITTER, INC.
   13
   14
                                    UNITED STATES DISTRICT COURT
   15
               NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
   16
   17   TAMARA FIELDS, et al.,
                                                     Case No. 3:16-cv-00213-WHO
   18
                      Plaintiffs,
   19                                                JOINT STATEMENT REGARDING
               v.                                    DEFENDANT’S REQUEST FOR STAY
   20                                                OF DISCOVERY PENDING
        TWITTER, INC.,                               RESOLUTION OF DEFENDANT’S
   21                                                MOTION TO DISMISS
   22                 Defendant.
                                                     Judge: Hon. William H. Orrick
   23
   24
   25
   26
   27
   28


         Case No. 3:16-cv-00213-WHO                           Joint Statement Regarding Defendant’s
                                                                        Request for Stay of Discovery


                                                                                            Evangelis Exhibit B
                                                                                                         - 13 -
Case 8:21-cv-00768-JVS-KES Document 25-10 Filed 06/21/21 Page 3 of 10 Page ID
                                  #:280
               Case 3:16-cv-00213-WHO Document 26 Filed 04/06/16 Page 2 of 7




  1          As directed by this Court’s Standing Order for Civil Cases, the parties submit the
  2   following five-page joint statement regarding their dispute over whether all discovery should be
  3   stayed pending resolution of Defendant’s motion to dismiss Plaintiffs’ amended complaint.
  4                   Nature of Dispute and Certification of Conferral Requirement
  5          On January 13, 2016, Plaintiff Fields filed an initial complaint, alleging that Defendant
  6   Twitter is liable for treble damages under 18 U.S.C. § 2333(a), for knowingly providing the
  7   designated terrorist group ISIS with material support. On March 10, 2016, Twitter moved to
  8   dismiss the complaint pursuant to Rule 12(b)(6) on the grounds that (1) Plaintiff’s claims are
  9   barred by Section 230 of the Telecommunications Act of 1996, 47 U.S.C. § 230 (“Section 230”),
 10   and (2) the complaint failed to satisfy two essential elements of a claim for relief under 18 U.S.C.
 11   § 2333(a). An amended complaint was filed on March 24, 2016, adding three plaintiffs.
 12          The parties commenced a conference pursuant to Fed. R. Civ. P. 26(f) on March 16,
 13   2010, and completed the conference on March 28, 2016, after the amended complaint was filed.
 14   During the conference, Defendant requested that Plaintiffs stipulate to a stay of discovery
 15   pending resolution of Defendant’s forthcoming renewed motion to dismiss. Plaintiffs rejected
 16   this request. Immediately following completion of the Rule 26(f) conference, Plaintiffs served
 17   their first sets of interrogatories and requests for production (attached as Exhibits A and B).
 18   Despite negotiation efforts, the parties are at an impasse and therefore submit this statement.
 19                                           Twitter’s Position
 20          Section 230 requires this Court to stay discovery pending resolution of Twitter’s motion
 21   to dismiss. As the Ninth Circuit, sitting en banc, has cautioned, courts “must keep firmly in
 22   mind that [Section 230] is an immunity statute,” meaning that it protects entities like Twitter “not
 23   merely from ultimate liability, but from having to fight costly and protracted legal battles.” Fair
 24   Hous. Council v. Roommates.com, 521 F.3d 1157, 1174-1175 (9th Cir. 2008) (emphasis added);
 25   see also 47 U.S.C. § 230(e)(3) (“No cause of action may be brought and no liability may be
 26   imposed under any State or local law that is inconsistent with this section.”) (emphasis added);
 27   Jones v. Dirty World Entm’t Recordings, 755 F.3d 398, 417 (6th Cir. 2014) (Section 230 “is an
 28


       Case No. 3:16-cv-00213-WHO                       1           Joint Statement Regarding Defendant’s
                                                                              Request for Stay of Discovery


                                                                                                    Evangelis Exhibit B
                                                                                                                 - 14 -
Case 8:21-cv-00768-JVS-KES Document 25-10 Filed 06/21/21 Page 4 of 10 Page ID
                                  #:281
                 Case 3:16-cv-00213-WHO Document 26 Filed 04/06/16 Page 3 of 7




  1   immunity from suit rather than a mere defense to liability”); Nemet Chevrolet v.
  2   Consumeraffairs.com, 591 F.3d 250, 254 (4th Cir. 2009) (same). 1
  3            Needlessly subjecting Twitter to the burdens of litigation, including discovery, would
  4   defeat the important policies advanced by Section 230 immunity—namely, Congress’s goals of
  5   preserving “unfettered. . . free speech on the Internet” and encouraging Internet service providers
  6   to self-police their platforms for unlawful and offensive content. Batzel v. Smith, 333 F.3d 1018,
  7   1027-1028 (9th Cir. 2003); see also Jones, 755 F.3d at 417 (Section 230 immunity should attach
  8   at earliest possible point in litigation “[g]iven the role [Section 230] plays in an open and robust
  9   internet by preventing the speech-chilling threat of the heckler’s veto”); Ben Ezra, Weinstein, &
 10   Co. v. Am. Online, 1998 WL 896459, at *2 (D.N.M. July 16, 1998) (“Congressional policy
 11   considerations” in Section 230, like those in 42 U.S.C. § 1983 context, require “immunity from
 12   the burdens of litigation”). Whenever Section 230’s broad protections apply, then, the statute
 13   “‘precludes courts from entertaining’” the impermissible claim. Zeran v. Am. Online, 129 F.3d
 14   327, 330 (4th Cir. 1997) (emphasis added); accord Green v. Am. Online (AOL), 318 F.3d 465,
 15   471 (3d Cir. 2003) (Section 230 “bars ‘lawsuits seeking to hold a service provider liable for its
 16   exercise of a publisher’s traditional editorial functions’”) (emphasis added).
 17            For these reasons, courts have routinely stayed discovery pending the resolution of a
 18   Section 230-based dispositive motion. See, e.g., Universal Commc’n Sys. v. Lycos, Inc., 478
 19   F.3d 413, 425 (1st Cir. 2007) (affirming stay of all discovery); Noah v. AOL Time Warner, Inc.,
 20   No. 02-cv-1316 (E.D. Va.) (unpublished order of May 7, 2003 staying all discovery); Ben Ezra,
 21   Weinstein, & Co. v. Am. Online, No. 97-485 (unpublished order of Feb. 3, 1999) (denying further
 22   discovery beyond that necessary to determine whether allegedly harmful content originated with
 23   third party rather than AOL because Section 230 “affords interactive service providers” a
 24   “congressionally mandated special immunity” that “free[s]” online service providers “from the
 25
 26   1
        Plaintiffs cite Barnes v. Yahoo!, 570 F.3d 1096 (9th Cir. 2009), but that case addresses only the
      nature of the claims barred by Section 230, not the scope of protection that Section 230 affords
 27
      when it applies. Barnes does not—and could not—cast doubt on the en banc Court’s recognition
 28   in Roommates that when Section 230 applies, it protects entities like Twitter “not merely from
      ultimate liability, but from having to fight costly and protracted legal battles.” 521 F.3d at 1175.

          Case No. 3:16-cv-00213-WHO                     2          Joint Statement Regarding Defendant’s
                                                                              Request for Stay of Discovery


                                                                                                    Evangelis Exhibit B
                                                                                                                 - 15 -
Case 8:21-cv-00768-JVS-KES Document 25-10 Filed 06/21/21 Page 5 of 10 Page ID
                                  #:282
                 Case 3:16-cv-00213-WHO Document 26 Filed 04/06/16 Page 4 of 7




  1   burdens of discovery”), aff’d, 206 F.3d 980, 987 (10th Cir. 2000); Blumenthal v. Drudge, No.
  2   97-cv-01968 (unpublished order of Nov. 28, 1997 staying all discovery). Likewise here, “[u]ntil
  3   this threshold immunity question is resolved, discovery should not be allowed.” Harlow v.
  4   Fitzgerald, 457 U.S. 800, 818 (1982) (explaining that discovery should be stayed pending
  5   resolution of analogous qualified immunity defense). 2
  6            In any event, even if this Court disagrees (or is uncertain) that Section 230 requires a stay
  7   in these circumstances, district courts always “have broad discretion to stay discovery pending
  8   the resolution of a potentially dispositive motion, including a motion to dismiss.” In re Netflix
  9   Antitrust Litig., 506 F. Supp. 2d 308, 321 (N.D. Cal. 2007). A stay is appropriate when, as here,
 10   a pending motion “is potentially dispositive of the entire case” and “can be decided absent
 11   discovery.” Gibbs v. Carson, 2014 WL 172187, at *3 (N.D. Cal. Jan. 15, 2014). Because both
 12   of Twitter’s grounds for dismissal—Section 230 immunity and failure to state a claim under 18
 13   U.S.C. § 2333(a)—satisfy these requirements, the “‘sounder practice’” is to resolve Twitter’s
 14   motion to dismiss “‘before forcing the parties to undergo the expense of discovery,’” Clancy v.
 15   The Bromley Tea Co., 308 F.R.D. 564, 568 (N.D. Cal. 2013) (quoting Rutman Wine v. E. & J.
 16   Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987)).
 17                                            Plaintiffs’ Position
 18            The Federal Rules of Civil Procedure do not provide for stays of discovery simply
 19   because a motion to dismiss is pending. Twin City Fire Ins. Co. v. Employers Ins. of Wausau,
 20   124 F.R.D. 652, 653 (D. Nev. 1989) (“a pending Motion to Dismiss is not ordinarily a situation
 21   that in and of itself would warrant a stay of discovery”). “Had the Federal Rules contemplated
 22   that a motion to dismiss under Fed. R. Civ. P. 12(b)(6) would stay discovery, the Rules would
 23   contain a provision to that effect. In fact, such a notion is directly at odds with the need for
 24
      2
 25     Plaintiffs identify no authority to the contrary. Far from supporting Plaintiffs’ position, Energy
      Automation Systems, Inc. v. Xcentric Ventures LLC confirms that discovery is appropriate only
 26   when necessary to resolve a factual question about whether Section 230 immunity applies. See
      2007 WL 1557202, at *14 (M.D. Tenn. May 25, 2007) (rejecting novel argument that Section
 27
      230 deprived court of personal jurisdiction over defendant and recognizing that discovery was
 28   essential to the “factual determination” of whether defendant “participate[d] in the creation of the
      alleged content” and thus to the determination of whether Section 230 applied).

          Case No. 3:16-cv-00213-WHO                      3           Joint Statement Regarding Defendant’s
                                                                                Request for Stay of Discovery


                                                                                                      Evangelis Exhibit B
                                                                                                                   - 16 -
Case 8:21-cv-00768-JVS-KES Document 25-10 Filed 06/21/21 Page 6 of 10 Page ID
                                  #:283
                Case 3:16-cv-00213-WHO Document 26 Filed 04/06/16 Page 5 of 7




  1   expeditious resolution of litigation.” Gray v. First Winthrop Corp., 133 F.R.D. 39, 40 (N.D. Cal.
  2   1990). For this reason, “courts have not looked favorably upon granting a blanket stay of
  3   discovery pending resolution of a challenge to the legal sufficiency of a plaintiff’s complaint.”
  4   In re Valence Tech. Sec. Litig., 1994 WL 758688, at *2 (N.D. Cal. Nov. 18, 1994). And a stay of
  5   discovery is only warranted when the party seeking the stay makes a “strong showing” of “good
  6   cause” for its request. Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975); Fed. R.
  7   Civ. P. 26(c)(1). “The moving party must [also] show a particular and specific need for the
  8   protective order, as opposed to making stereotyped or conclusory statements.” Gray, 133 F.R.D.
  9   at 40.
 10            Defendant argues that it is entitled to a stay of discovery in this action because the
 11   Communications Decency Act, 47 U.S.C. § 230 (“CDA”) grants it immunity. However, for
 12   reasons that Plaintiffs will set out fully in their opposition to Defendant’s forthcoming motion to
 13   dismiss, the CDA is not a defense to the claims at issue in this matter. A stay of discovery
 14   pending a decision on a motion to dismiss is only warranted upon “a clear and convincing
 15   showing that [the moving party] will prevail on its motion.” Seven Springs Ltd. v. Fox Capital
 16   Mgmt. Corp., 2007 WL 1146607, at *4 (E.D. Cal. Apr. 18, 2007). Defendant has made no such
 17   showing. For this reason alone, Defendant’s request for a stay of discovery should be denied.
 18            In addition, the CDA does not grant Defendant “immunity.” Barnes v. Yahoo!, Inc., 570
 19   F.3d 1096, 1100 (9th Cir. 2009) (“Looking at the text, it appears clear that neither this subsection
 20   nor any other declares a general immunity from liability deriving from third-party content.”). In
 21   fact, “Subsection (c)(1) does not mention ‘immunity’ or any synonym.” Id. (quoting Chi.
 22   Lawyers’ Comm. for Civil Rights Under Law, Inc. v. Craigslist, Inc., 519 F.3d 666, 669 (7th Cir.
 23   2008)). Regardless, to the extent that the CDA creates a bar to liability in some instances, [t]he
 24   distinction between statutory immunity from liability and immunity from suit—that is, immunity
 25   from being hailed into federal court at all—is an important one.” Energy Automation Sys., Inc. v.
 26   Xcentric Ventures, LLC, 2007 WL 1557202, at *12 (M.D. Tenn. May 25, 2007) (lifting a stay on
 27   discovery because “the court has found that the defendants’ arguments—concerning ‘immunity’
 28   under the CDA—go to the merits of the plaintiffs’ claims, and not to jurisdiction”).
      Accordingly, even if Defendant can successfully assert a defense in this case under the CDA—
       Case No. 3:16-cv-00213-WHO                         4           Joint Statement Regarding Defendant’s
                                                                                Request for Stay of Discovery


                                                                                                        Evangelis Exhibit B
                                                                                                                     - 17 -
Case 8:21-cv-00768-JVS-KES Document 25-10 Filed 06/21/21 Page 7 of 10 Page ID
                                  #:284
                 Case 3:16-cv-00213-WHO Document 26 Filed 04/06/16 Page 6 of 7




  1   and it cannot—that statute is not a bar to subject matter jurisdiction. 3 Nor does it support
  2   Defendant’s contention that it need not respond to discovery requests or, as Defendant has also
  3   asserted, that it need not make initial disclosures pursuant to Fed. R. Civ. P. 26.
  4            A stay pending resolution of the motion to dismiss is likewise unnecessary as Defendant
  5   has made no effort to demonstrate that responding to the discovery is unduly burdensome or
  6   beyond the ordinary demands of litigation that any party must normally face. See Feb. 17, 2016
  7   Order Denying Motion To Stay (ECF No. 34), Morris v. SolarCity Corp., 3:15-cv-05107-RS
  8   (Defendant “has not advanced a basis for distinguishing this case from the vast majority of those
  9   in which defendants contend plaintiffs have not stated a claim and have little chance of ever
 10   doing so. Yet, other than in actions governed by the Private Securities Litigation Reform Act,
 11   the general rule is that the pendency of a motion to dismiss does not stay discovery.”). On the
 12   other hand, Plaintiffs will be significantly prejudiced by a stay. Pagtalunan v. Galaza, 291 F.3d
 13   639, 642–43 (9th Cir. 2002) (recognizing that unnecessary delay inherently increases the risk
 14   that “witnesses’ memories will fade and evidence will become stale”); Lathrop v. Uber Techs.,
 15   Inc., 2016 WL 97511, at *4 (N.D. Cal. Jan. 8, 2016) (“Plaintiffs argue persuasively that they
 16   would suffer prejudice from a stay because . . . [it would] increase the risk that evidence will
 17   dissipate.”); S.E.C. v. Jones, 2005 WL 2837462, at *2 (S.D.N.Y. Oct. 28, 2005) (“[S]tays in
 18   proceedings may result in prejudice because witnesses relocate, memories fade, and persons are
 19   unable to seek vindication or redress for indefinite periods of time on end.”) (quoting
 20   Connecticut ex rel. Blumenthal v. BPS Petroleum Distribs., Inc., 1991 WL 177657, at *2 (D.
 21   Conn. July 16, 1991)); Fed. R. Civ. P. 1 (“These rules . . . should be construed, administered, and
 22   employed by the court and the parties to secure the . . . speedy . . . determination of every action
 23   and proceeding.”); Advisory Committee Notes to Fed. R. Civ. P. 1 (“[O]ver-use, misuse, and
 24   abuse of procedural tools that . . . result in delay” should be discouraged.).
 25            Lacking good cause to delay discovery as the matter proceeds to judicial resolution, the
 26   request for a stay should be denied.
 27
      3
 28    Notably, “Defendant takes no position on the question of subject matter jurisdiction.” Jt. Case
      Mgm’t Conf. Stmt., Apr. 12, 2016 (ECF No 25), at 1.

          Case No. 3:16-cv-00213-WHO                     5           Joint Statement Regarding Defendant’s
                                                                               Request for Stay of Discovery


                                                                                                      Evangelis Exhibit B
                                                                                                                   - 18 -
Case 8:21-cv-00768-JVS-KES Document 25-10 Filed 06/21/21 Page 8 of 10 Page ID
                                  #:285
               Case 3:16-cv-00213-WHO Document 26 Filed 04/06/16 Page 7 of 7




  1   Dated: April 6, 2016
  2
      Respectfully submitted,
  3
  4           /s/ L. Timothy Fisher                               /s/ Seth P. Waxman
      L. TIMOTHY FISHER (CA SBN 191626)                   SETH P. WAXMAN (pro hac vice)
  5   ltfisher@bursor.com                                 seth.waxman@wilmerhale.com
      JULIA A. LUSTER (CA SBN 295031)                     PATRICK J. CAROME (pro hac vice)
  6   jluster@bursor.com
      BURSOR & FISHER                                     patrick.carome@wilmerhale.com
  7   1990 North California Boulevard, Suite 940          WILMER CUTLER PICKERING
      Walnut Creek, CA 94596                                HALE AND DORR LLP
  8   Telephone: (925) 300-4455                           1875 Pennsylvania Avenue
      Facsimile: (925) 407-2700                           Washington, D.C. 20006
  9                                                       Telephone: (202) 663-6800
      SCOTT A. BURSOR (CA SBN 276006)                     Facsimile: (202) 663-6363
 10   scott@bursor.com
      BURSOR & FISHER                                     MARK D. FLANAGAN (CA SBN 130303)
 11   888 Seventh Avenue                                  mark.flanagan@wilmerhale.com
 12   New York, NY 10019                                  WILMER CUTLER PICKERING
      Telephone: (925) 300-4455                             HALE AND DORR LLP
 13   Facsimile: (925) 407-2700                           950 Page Mill Road
                                                          Palo Alto, California 94304
 14   Attorneys for Plaintiff                             Telephone: (650) 858-6000
      TAMARA FIELDS, et al.                               Facsimile: (650) 858-6100
 15
                                                          Attorneys for Defendant
 16                                                       TWITTER, INC.
 17
 18                                     CERTIFICATE OF SERVICE
 19           I hereby certify that on April 6, 2016, I electronically filed the above document with the
 20   Clerk of the Court using CM/ECF which will send electronic notification of such filing to all
      registered counsel.
 21                                                  By: /s/ Seth P. Waxman
                                                            Seth P. Waxman
 22
 23
                                        ATTORNEY ATTESTATION
 24
               I, Seth P. Waxman, am the ECF User whose ID and password are being used to file this
 25   Stipulation. In compliance with N.D. Cal. Civil L.R. 5-1(i)(3), I hereby attest that concurrence in
 26   the filing of the document has been obtained from each of the other signatories.

 27                                                 By:       /s/ Seth P. Waxman
                                                              Seth P. Waxman
 28


       Case No. 3:16-cv-00213-WHO                         6           Joint Statement Regarding Defendant’s
                                                                                Request for Stay of Discovery


                                                                                                      Evangelis Exhibit B
                                                                                                                   - 19 -
 Case 8:21-cv-00768-JVS-KES Document 25-10 Filed 06/21/21 Page 9 of 10 Page ID
                                   #:286
      Case 3:16-cv-00213-WHO Document 26-2 Filed 04/06/16 Page 12 of 12




 1                                         PROOF OF SERVICE
 2

 3           I am a resident of the State of California, over the age of eighteen years, and not a party to
     the within action. My business address is Bursor & Fisher, P.A., 1990 North California Blvd., Suite
 4   940, Walnut Creek, CA 94596. On March 28, 2016, I served the within document(s):

 5    PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

 6            by e-mail transmission on that date. These documents were transmitted via e-
        
              mail to the following e-mail addresses as set forth below.
 7

 8
         Seth P. Waxman (admitted pro hac vice)
 9       Patrick J. Carome (admitted pro hac vice)
         WILMER CUTLER PICKERING
10       HALE AND DORR LLP
         1875 Pennsylvania Avenue
11
         Washington, D.C. 20006
12       seth.waxman@wilmerhale.com
         patrick.carome@wilmerhale.com
13
         Mark D. Flanagan (SBN 130303)
14       WILMER CUTLER PICKERING
         HALE AND DORR LLP
15
         950 Page Mill Road
16       Palo Alto, California 94304
         mark.flanagan@wilmerhale.com
17
18          I declare under penalty of perjury under the laws of the State of California that the above is
     true and correct, executed on March 28, 2016, at Walnut Creek, California.
19
20

21                                                                        Julia A. Luster

22

23

24

25

26

27
28

     PROOF OF SERVICE
     Case No. 4:16-cv-00213-WHO


                                                                                                  Evangelis Exhibit B
                                                                                                               - 20 -
                  Case 8:21-cv-00768-JVS-KES Document 25-10 Filed 06/21/21 Page 10 of 10 Page ID
                                                     #:287
                                          Case 3:16-cv-00213-WHO Document 28 Filed 04/07/16 Page 1 of 1




                                  1
                                  2
                                  3
                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                        TAMARA FIELDS, et al.,
                                  7                                                        Case No. 16-cv-00213-WHO
                                                       Plaintiffs,
                                  8                                                        ORDER STAYING DISCOVERY AND
                                                v.                                         CONTINUING CASE MANAGEMENT
                                  9                                                        CONFERENCE
                                        TWITTER, INC.,
                                  10                                                       Re: Dkt. Nos. 20, 26
                                                       Defendant.
                                  11
                                  12          The parties have filed a joint letter brief regarding their dispute over whether discovery
Northern District of California
 United States District Court




                                  13   should be stayed pending resolution of defendant’s motion to dismiss plaintiffs’ first amended

                                  14   complaint. Dkt. No. 26. In the circumstances of this case, I agree with defendant that a discovery

                                  15   stay is appropriate for the time being. Accordingly, discovery is STAYED pending further order

                                  16   of the Court. The case management conference currently set for April 12, 2016 is CONTINUED

                                  17   until May 18, 2016, to be held in conjunction with the hearing on defendant’s motion to dismiss

                                  18   plaintiffs’ first amended complaint. The parties are not required to submit a further case

                                  19   management statement. In light of the filing of plaintiffs’ first amended complaint, defendant’s

                                  20   motion to dismiss plaintiffs’ original complaint, Dkt. No. 20, is TERMINATED AS MOOT, and

                                  21   the hearing on that motion currently set for April 20, 2016 is VACATED.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 7, 2016

                                  24                                                   ______________________________________
                                                                                       WILLIAM H. ORRICK
                                  25                                                   United States District Judge
                                  26
                                  27
                                  28




                                                                                                                                Evangelis Exhibit B
                                                                                                                                             - 21 -
